EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as this 26th day of October
by Greenlight Technologies, Inc., a California corporation (the “Company”), and
Michael Gabriel, an individual resident of California (the “Executive”).

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Leafbuyer
Technology, Inc., a Nevada corporation (the “Buyer”), is purchasing from the
Executive and other Shareholders, all of the issued shares of stock of the
Company, pursuant to a Stock Purchase Agreement dated October 26, 2018 between
the Executive and the Buyer (the “Stock Purchase Agreement”). The Buyer and the
Company desire the Executive’s continued employment with the Company, and the
Executive wishes to accept such continued employment, upon the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1. DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

 

“Agreement”-- this Employment Agreement, as amended from time to time.

 

“Basic Compensation”--Salary and Benefits.

 

“Benefits”--as defined in Section 3.1(B).

 

“Board of Directors”--the board of directors of the Company; provided so long as
the Company is a close corporation without a board (as applicable), wherever the
term Board or Board of Directors occurs it shall mean the Buyer (or shareholders
of the Company).

 

“Business of Employer” – as defined in Section 8.2(C).

 

“Company Prospect”-- as defined in Section 8.3(b).

 

“Confidential Information”-- any and all:

 

(a) trade secrets concerning the business and affairs of the Company, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information documented as trade secret;

 



  1

   



 

(b) proprietary and confidential information concerning the personnel, business,
and affairs of the Company (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of employees, personnel,
and other independent contract workers, personnel training and techniques and
materials), and customers, however documented; and

 

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company containing or based, in whole or in part, on any
information included in the foregoing.

 

“disability”--as defined in Section 6.2.

 

“Effective Date”--the date stated in the first paragraph of the Agreement.

 

“Employment Period”--the term of the Executive’s employment under this
Agreement.

 

“for cause”--as defined in Section 6.3.

 

“for good reason”--as defined in Section 6.4.

 

“Minimum Term”--as defined in Section 2.2.

 

“Non-Competition Agreement”--as defined in Section 6.3.

 

“person”--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, or governmental body.

 

“Proprietary Items”--as defined in Section 7.2(A)(v).

 

“Restricted Area”--as defined in Section 8.2(A).

 

“Salary”--as defined in Section 3.1(A).

 

2. EMPLOYMENT TERMS AND DUTIES

 

2.1 EMPLOYMENT

 

The Company hereby employs the Executive, and the Executive hereby accepts
employment by the Company, upon the terms and conditions set forth in this
Agreement.

 



  2

   



 

2.2 TERM

 

Subject to the provisions of Section 6, the minimum term (the “Minimum Term”) of
the Executive’s employment under this Agreement will be one (1) year, beginning
on the Effective Date and ending on the first anniversary of the Effective Date.
If Executive and the Company continue the Executive’s employment past the
Minimum Term, then the Employment Period shall continue, and unless otherwise
mutually agreed in writing, may then be terminated by either party, with or
without cause, on at least thirty (30) days advance written notice delivered to
the other party.

 

2.3 DUTIES

 

The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors or Chief Executive Officer and will
initially serve as Director of Greenlight Technologies Inc. and will report to
the Chief Executive Officer and the Board of Directors. The Executive will
devote Executive’s business time, attention, skill, and energy to the business
of the Company necessary to complete the assigned duties, will use Executive’s
good faith efforts to promote the success of the Company’s business, and will
cooperate fully with the Board of Directors in the advancement of the best
interests of the Company.

 

Specific duties will include, but not limited to the follow:

 



 

· Setting the Company technical vision and Leading the Company’s technologic
development.

 

· Developing strategic plans and setting timelines for evaluation, development
and development of all technical, web and mobile services.

 

· Identifying opportunities for web and mobile services.

 

· Collaborating with department heads, marketing, production, and operations as
advisor of all technologies involved with company

 

· Ensuring technology standards and best practices are met

 

· Monitoring web analytics and making recommendations that align to business
goals

 

· Supervising quality assurance processes, integration, and system

 

· Establishing software development process and set objectives for process

 

· Sharing technological visions, opportunities, and risks company-wide

 

· Managing outsource teams

 

· Managing the relationship with Uncommon Trade, Inc. and ensuring their
performance on projects; quality, timelines and costs.

 

· Managing the development and sales targets outline in the Stock Purchase
Agreement.



 

Nothing in this Section 2.3, however, will prevent the Executive from engaging
in additional activities in connection with personal investments, other
non-conflicting business activities and community affairs that are not
inconsistent with the Executive’s duties under this Agreement.

 



  3

   



 

3. COMPENSATION

 

3.1 BASIC COMPENSATION

 

(A) Salary. The Executive will be paid an annual salary of One Hundred Fifty
Thousand Dollars ($150,000), subject to adjustment as provided below (the
“Salary”), which will be payable in equal periodic installments according to the
Company’s customary payroll practices, but no less frequently than monthly. The
Salary will be reviewed by the Board of Directors or Chief Executive Officer not
less frequently than annually and may be adjusted upward or downward in the sole
discretion of the Board of Directors or Chief Executive Officer, but in no event
will the Salary be less than One Hundred Fifty Thousand Dollars ($150,000) per
year.

 

(B) Benefits. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical, and other employee benefit plans of the Company
that may be in effect from time to time, to the extent the Executive is eligible
under the terms of those plans (collectively, the “Benefits”).

 

(C) Equity Compensation. The executive will receive a Stock Option agreement to
purchase up to 250,000 shares of the company stock at $0.25 per common share
with a two and a half year vesting period, vests 20% every 6 month.

 

4. FACILITIES AND EXPENSES

 

The Company will pay will pay on behalf of the Executive (or reimburse the
Executive for) reasonable expenses incurred by the Executive at the request of,
or on behalf of, the Company in the performance of the Executive’s duties
pursuant to this Agreement, and in accordance with the Company’s employment
policies, including reasonable expenses incurred by the Executive in attending
conventions, seminars, and other business meetings, in appropriate business
entertainment activities, and for promotional expenses. The Executive must file
expense reports with respect to such expenses in accordance with the Company’s
policies.

 

5. VACATIONS AND HOLIDAYS

 

The Executive will be entitled to 2 weeks paid vacation each year in accordance
with the vacation policies of the Company in effect for its executive officers
from time to time. Vacation must be taken by the Executive at such time or times
as approved by the Board of Directors or Chief Executive Officer, such approval
not to be unreasonably withheld. In addition to Executive’s 4 weeks paid
vacation, Executive will also be entitled to the paid holidays and other paid
leave set forth in the Company’s policies. Vacation days and holidays during any
year that are not used by the Executive during such year may not be used in any
subsequent year.

 

6. TERMINATION

 

6.1 EVENTS OF TERMINATION

 

The Employment Period, the Executive’s Basic Compensation, and any and all other
rights of the Executive under this Agreement or otherwise as an employee of the
Company will terminate (except as otherwise provided in this Section 6):

 

(a) upon the death of the Executive;

 

(b) upon the disability of the Executive (as defined in Section 6.2) immediately
upon notice from either party to the other;

 



  4

   



 

(c) for cause (as defined in Section 6.3), immediately upon notice from the
Company to the Executive, or at such later time as such notice may specify; or

 

(d) for good reason (as defined in Section 6.4), in accordance with the
provisions of Section 6.4.

 

6.2 DEFINITION OF DISABILITY

 

For purposes of Section 6.1, the Executive will be deemed to have a “disability”
if, for physical or mental reasons, the Executive is unable to perform the
Executive’s duties under this Agreement for one hundred twenty (120) consecutive
days, or one hundred eighty (180) days during any twelve (12) month period, as
determined in accordance with this Section 6.2. The disability of the Executive
will be determined by a medical doctor selected by written agreement of the
Company and the Executive upon the request of either party by notice to the
other. If the Company and the Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two (2)
medical doctors will select a third (3rd) medical doctor who will determine
whether the Executive has a disability. The determination of the medical doctor
selected under this Section 6.2 will be binding on both parties. The Executive
must submit to a reasonable number of examinations by the medical doctor making
the determination of disability under this Section 6.2. Executive hereby
authorizes the disclosure and release to the Company of such determination and
all supporting medical records but only for the purpose of verifying whether
Executive has a disability. To the extent that the determination as to
Executive’s disability is inconclusive, Executive shall be deemed not to have a
disability. If the Executive is not legally competent, the Executive’s legal
guardian or duly authorized attorney-in-fact will act in the Executive’s stead,
under this Section 6.2, for the purposes of submitting the Executive to the
examinations, and providing the authorization of disclosure, required under this
Section 6.2.

 

6.3 DEFINITION OF “FOR CAUSE”

 

For purposes of Section 6.1, the phrase “for cause” means: (a) the Executive’s
material breach of this Agreement or the Non-Competition Agreement entered into
on the date hereof between the Buyer and the Executive (the “Non-Competition
Agreement”) if Executive has been given a reasonable opportunity to remedy such
breach (which reasonable opportunity must be granted during the five (5) day
period preceding termination of this Agreement); (b) the Executive’s failure to
adhere to any material written Company policy if the Executive has been given a
reasonable opportunity to cure Executive’s failure to comply (which reasonable
opportunity must be granted during the Five (5) day period preceding termination
of this Agreement); (c) the appropriation (or attempted appropriation) of a
material business opportunity of the Company which has not been approved by the
Board of Directors, including attempting to secure or securing any personal
profit in connection with any transaction entered into on behalf of the Company;
(d) the misappropriation (or attempted misappropriation) of any of the Company’s
funds or property; or (e) the conviction of, or the entering of a guilty plea or
plea of no contest with respect to, a felony or any other crime with respect to
which imprisonment in excess of one (1) year is a possible punishment.

 



  5

   



 

6.4 DEFINITION OF “FOR GOOD REASON”

 

For purposes of Section 6.1, the phrase “for good reason” means: (a) the
Company’s material breach of this Agreement; (b) the assignment of the
Executive, without the Executive’s consent, to (i) a position lower than
President of the Company (or such other title/position as the Board (or Buyer)
and Executive may agree at the time if Buyer elects in its sole discretion to
merge or otherwise consolidate the Company into Buyer or another company) or
(ii) responsibilities or duties materially below that which an officer in that
position would normally be assigned; or (c) the requirement by the Company that
the Executive be based more than 25 miles from Executive’s current location in
Los Angeles, CA, without the Executive’s consent. In order for the status of
“for good reason” to exist, Executive must first deliver written notice to
Company’s Chief Executive Officer that Executive will have a right to terminate
“for good reason” unless the Company cures the condition that gives rise to the
right to terminate “for good reason” (such notice from the Executive must be
delivered to the Company’s CEO within ninety (90) days of the initial existence
of the applicable condition set forth in the preceding sentence). If Company
cures that condition within thirty (30) days after receipt of such written
notice, then such prior condition shall not constitute “for good reason”. If the
Company fails to cure such condition in accordance with the requirement of the
preceding sentence, then “for good reason” shall be deemed to exist on the
thirty-first (31st) day following delivery of such notice by the Executive.

 

6.5 TERMINATION PAY

 

Effective upon the termination of this Agreement, the Company will be obligated
to pay the Executive only such compensation as is provided in this Section 6.5.

 

(A) Termination by Company without Cause or by Executive for Good Reason. If,
during the Minimum Term, the Executive terminates this Agreement for good
reason, or the Company terminates this Agreement without cause, the Company will
pay the Executive the Executive’s Salary for the remainder, if any, of the
calendar month in which such termination is effective and for the shorter of (i)
twelve (12) consecutive calendar months thereafter, or (ii) until the end of the
Minimum Term. Notwithstanding the preceding sentence, if the Executive obtains
other employment prior to the end of the twelve (12) months following the month
in which the termination is effective, Executive must promptly give notice
thereof to the Company, and the Salary payments under this Agreement for any
period after the Executive obtains other employment will be reduced by the
amount of the cash compensation received, and to be received, by the Executive
from the Executive’s other employment for services performed during such period.

 

(B) Termination by the Company for Cause. If, during the Minimum Term, the
Company terminates this Agreement for cause, the Executive will be entitled to
receive Executive’s Salary only through the date such termination is effective.

 



  6

   



 

(C) Termination upon Disability. If this Agreement is terminated by either party
as a result of the Executive’s disability, as determined under Section 6.2, the
Company will pay to the Executive the Executive’s Salary through the remainder
of the calendar month during which such termination is effective and for the
lesser of (i) three (3) consecutive months thereafter, or (ii) the period until
disability insurance benefits commence under the disability insurance coverage
furnished by the Company to the Executive.

 

(D) Termination upon Death. If this Agreement is terminated because of the
Executive’s death, the Executive will be entitled to receive the Executive’s
Salary through the end of the calendar month in which the Executive’s death
occurs.

 

(E) Benefits. The Executive’s accrual of, or participation in plans providing
for, the Benefits will cease at the effective date of the termination of this
Agreement, and the Executive will be entitled to accrued Benefits pursuant to
such plans only as provided in such plans. The Executive will receive, as part
of Executive’s termination pay pursuant to this Section 6, payment for any
vacation, holiday, sick leave, or other leave unused on the effective date of
the termination of this Agreement.

 

7. NON-DISCLOSURE COVENANT

 

7.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

 

The Executive acknowledges that: (a) during the Employment Period, and as a part
of Executive’s employment, the Executive will be afforded access to Confidential
Information; (b) public disclosure of such Confidential Information could have
an adverse effect on the Company and its business; (c) the Buyer has required
that the Executive make the covenants in this Section 7 as a condition to its
purchase of the Company’s stock; and (d) the provisions of this Section 7 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information.

 

7.2 CONFIDENTIAL INFORMATION

 

In consideration of the compensation and benefits to be paid or provided to the
Executive by the Company under this Agreement, the Executive covenants as
follows:

 

(A) Confidentiality.

 

(i) During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Company, or except as
otherwise expressly permitted by the terms of this Agreement.

 

(ii) During the Employment Period, the Executive shall use good faith efforts to
protect the Confidential Information from unauthorized use or disclosure.

 

(iii) Any trade secrets of the Company will be entitled to all of the
protections and benefits by applicable law. If any information that the Company
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement. The Executive hereby waives any requirement that the Company submit
proof of the economic value of any trade secret, or post a bond, or other
security.

 



  7

   



 

(iv) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that (i) the Executive demonstrates is, was or
became generally available to the public other than as a result of an
impermissible disclosure by the Executive or (ii) is required to be disclosed by
law or a final order of a court or other governmental agency or authority of
competent jurisdiction provided that Executive provides to the Company
reasonable notice prior to any such disclosure to allow sufficient time to
obtain injunctive relief, a protective order, or a similar remedy, and shall
reasonably cooperate with the Company in obtaining such relief, order, or
remedy.

 

(v) The Executive will not remove from the Company’s premises (except to the
extent such removal is for purposes of the performance of the Executive’s duties
at home or while traveling, or except as otherwise specifically authorized by
the Company) any document, record, notebook, plan, model, component, device, or
computer software or code, whether embodied in a disk or in any other form
(collectively, the “Proprietary Items”). The Executive recognizes that, as
between the Company and the Executive, all of the Proprietary Items, whether or
not developed by the Executive, are the exclusive property of the Company. Upon
termination of this Agreement by either party, or upon the request of the
Company during the Employment Period, the Executive will return to the Company
all of the Proprietary Items in the Executive’s possession or subject to the
Executive’s control, and the Executive shall not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Proprietary Items.

 

7.3 DISPUTES OR CONTROVERSIES

 

The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Company, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.

 

8. NON-COMPETITION AND NON-INTERFERENCE

 

8.1 ACKNOWLEDGMENTS BY THE EXECUTIVE

 

The Executive acknowledges that: (a) the services to be performed by the
Executive under this Agreement are of a special, unique, unusual, extraordinary,
and intellectual character; (b) the Company’s business is throughout the United
States of America in scope; and (c) the provisions of this Section 8 are
reasonable and necessary to protect the Company’s business.

 



  8

   



 

8.2 COVENANTS OF THE EXECUTIVE

 

(A) Restricted Area. Executive will have certain customer and management
responsibilities involving and/or relating to marketing, servicing customers,
customer support functions and/or exposure to marketing and/or customer
information in the Restricted Area. The term “Restricted Area” means any city or
county in which the Company does business during the Employment Period. If
Executive, in the future, markets to or has responsibilities with respect to
customers in areas outside of the Restricted Area, then the term Restricted Area
is automatically expanded to include those areas.

 

(B) Non-Compete. Executive hereby covenants and agrees that, during the
Employment Period and for a period of twelve (12) months after the employment
has terminated, Executive will not, directly or indirectly, for Executive or any
other persons, firms, corporations, associations or other entity, either as
principal, partner, agent, employee, subcontractor, officer, director,
shareholder or in any other capacity, in the Restricted Area, perform services
for, conduct, operate, finance or become engaged or interested in a business
that competes with the Business of Employer (as hereinafter defined). In the
event of a breach by Executive of the covenant set forth in this Section 8.2 (as
determined by a final and non-appealable decision of a court of competent
jurisdiciton), the twelve (12) month period for this covenant will be extended
by the period of the duration of the breach. Notwithstanding the foregoing,
Executive shall be permitted to own, as a passive investment, up to three (3%)
percent of any class of securities of any person that are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934 regardless of whether such person is engaged
in the Business of Employer.

 

(C) Business of Employer. For purposes of this Agreement, the “Business of
Employer” means the business of providing a technology platform to the cannabis
industry, both business to business and business to customer for the enhancement
of sales, customer retention, customer growth and overall communication to the
businesses customers, including without limitation to the Company’s proprietary
software platform. Company provides users with access to business sales efforts
through both applications and websites, and further, but without limitation,
provides technology and other related services for consumers and dispensaries.

 

(D) Additional Terms and Conditions. It is acknowledged by the Executive that in
addition to the terms and conditions of this Executive Employment Agreement, the
Executive will adhere to the terms and conditions of the MSA Agreement signed
with Uncommon Trade, Inc. as those terms and conditions are incorporated by
reference into this Executive Employment Agreement.

 

8.3 CUSTOMERS, EMPLOYEES, SALES REPRESENTATIVES

 

Executive agrees that during the Employment Period by Company, and for a period
of twelve (12) months after the employment has terminated, Executive will not,
directly or indirectly, for Executive or any other persons, firms, corporations,
associations or other entity, either as principal, partner, agent, employee,
subcontractor, officer, director, shareholder or in any other capacity:

 

(a) solicit, or attempt to solicit, any of the customers or patrons now or
hereafter served by Company (however, solicitations solely on behalf of Company
are permitted);

 



  9

   



 

(b) solicit, or attempt to solicit, in the Restricted Area any “Company
Prospect,” and for this purpose “Company Prospect” means any person or entity
that Executive contacts during the Executive’s employment by Company for the
purpose of securing same as a customer or patron of Company (however,
solicitations solely on behalf of Company are permitted);

 

(c) cause, or attempt to cause, any of the customers or patrons of Company to
cease being a customer or patron of Company, to reduce the level of business
between the Company and a customer or patron, or in any way interfere with the
relationship between any customer or patron and Company;

 

(d) accept business from customers or patrons now or hereafter served by
Company;

 

(e) induce, or attempt to induce, any of the employees of Company to leave his
or her employ;

 

(f) induce, or attempt to induce, any of the sales representatives of Company to
cease contracting for Company, or to commence contracting for a competitor of
Company, or another party;

 

(g) in any way interfere with the relationship of Company and any employee of
Company; or

 

(h) induce any supplier, licensee or business relation of Company to cease doing
business with Company, reduce its level of business with the Company, or in any
way interfere with the relationship between Company and any supplier, licensee
or business relation.

 

Executive hereby acknowledges that Company, in reliance on this Section 8.3,
will be conveying and entrusting Executive with Confidential Information.

 

In the event of a breach by Executive of any covenant set forth in any of the
above clauses of this Section 8.3 (as determined by a final and non-appealable
decision of a court of competent jurisdiction), the twelve (12) month period for
such covenant will be extended by the period of the duration of the breach.

 

8.4 NOTICE TO EMPLOYER

 

The Executive, during the term of this agreement will, while the covenants under
Sections 8.2 or 8.3 are in effect, give notice to the Company, within ten (10)
days after accepting any other employment, of the identity of the Executive’s
new employer. The Buyer or the Company may notify such new employer that the
Executive is bound by this Agreement and, at the Company’s election, furnish
such new employer with a copy of this Agreement or relevant portions thereof.

 

9. GENERAL PROVISIONS

 

9.1 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

 

The Executive acknowledges that the injury that would be suffered by the Company
as a result of a breach of the provisions of this Agreement (including any
provision of Sections 7 and 8) would be irreparable, and that an award of
monetary damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to any other rights
it may have, to obtain injunctive relief to restrain any breach, or threatened
breach, or otherwise to specifically enforce any provision of this Agreement,
and the Company will not be obligated to post bond or other security in seeking
such relief.

 



  10

   



 

9.2 COVENANTS OF SECTIONS 7 AND 8 ARE ESSENTIAL AND INDEPENDENT COVENANTS

 

The covenants by the Executive in Sections 7 and 8 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Buyer would not have purchased the Executive’s stock under the
Stock Purchase Agreement, and the Company would not have entered into this
Agreement, or employed or continued the employment of the Executive. The Company
and the Executive have independently consulted their respective counsel and have
been advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Company.

 

The covenants by the Executive in Sections 7 and 8 are independent covenants and
the existence of any claim by the Executive against the Company under this
Agreement or otherwise, or against the Buyer, will not excuse the Executive’s
breach of any covenant in Section 7 or 8.

 

If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect, as is necessary or appropriate to
enforce the covenants and agreements of the Executive in Sections 7 and 8.

 

9.3 BUSINESS OPPORTUNITIES

 

Executive will, during the term of his employment promptly disclose to Company
any business opportunity that is reasonably related to Company’s business, or
that could be a reasonable extension of, or addition to, Company’s business,
that comes to Executive’s attention during Executive’s employment with Company.
Executive will not take advantage of or divert any such business opportunity for
the benefit of Executive, or any other party, without the prior written consent
of Company. Nothing contained herein shall limit, abrogate or terminate any of
the fiduciary duties owed by Executive to the Company, under applicable law.

 

9.4 REPRESENTATIONS AND WARRANTIES BY THE EXECUTIVE

 

The Executive represents and warrants to the Company that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

 



  11

   



 

9.5 SEVERABILITY

 

It is the intention of the parties hereto that the provisions of this Agreement
shall be construed as severable as to section, paragraph, sentence, clause,
phrase, time, area, and restricted activity and that if any section, paragraph,
sentence, clause or phrase hereof be deemed too broad in scope as to time, area
or restricted activity, then the section, paragraph, sentence, clause, phrase,
period of time, geographical area or restricted activity shall be reduced to
such scope as is reasonable and enforceable, and this Agreement shall be
construed as if it had originally been drawn in such reduced form, to the end
that the restraints hereby imposed may be enforced by injunction.

 

9.6 WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

 

9.7 DELEGATION OF DUTIES PROHIBITED

 

The duties and covenants of the Executive under this Agreement, being personal,
may not be delegated.

 

9.8 NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when: (a)
delivered by hand (with written confirmation of receipt); (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is sent by United
States Postal Service, Certified Mail, postage prepaid (return receipt
requested); or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by written notice to
the other parties):

 

If to the Company:

 

Kurt Rossner

6888 S Clinton St.

Greenwood Village, Co 80112

 



  12

   



 

If to the Executive:

 

1418 Abbot Kinney Blvd.

Venice Ca, 90291

 

9.9 ENTIRE AGREEMENT, AMENDMENTS

 

This Agreement, the Stock Purchase Agreement, and the documents executed in
connection with the Stock Purchase Agreement, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.

 

9.10 SECTION HEADINGS, CONSTRUCTION

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement,
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

9.11 COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

9.12 AGREEMENT WITH OTHERS

 

If Company does not attempt to enforce any covenants or obligations of other
employees or other parties similar to those obligating Executive as set forth
herein, that shall not operate as a waiver or estoppel of any covenants or
obligations set forth herein.

 

9.13 SUCCESSORS AND ASSIGNS

 

This Agreement, including, without limitation, the provisions of Sections 1
through 9 of this Agreement, shall inure to the benefit of, and be binding on,
the parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Company may merge or
consolidate or to which all or substantially all of its assets may be
transferred. Any assignee or successor of Company may, and is expressly
authorized to, enforce the provisions of this Agreement.

 



  13

   



 

9.14 ATTORNEYS’ FEES AND COSTS

 

If any legal action, arbitration proceeding or similar proceeding is brought for
the enforcement or interpretation of this Agreement or any of its provisions,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees and costs, in addition to any other relief which may
be granted. This shall apply, without limitation, to any appeals or remands.

 

9.15 COLORADO LAW, JUSRISDICTION, VENUES OF SERVICE OF PROCESS

 

This Agreement shall be governed by, interpreted, and enforced in accordance
with Colorado law, without giving effect to the principles of conflicts of laws
thereof. The parties agree that the courts of the State of Colorado and the
federal courts of the United States located in the State of Colorado shall have
sole and exclusive jurisdiction over any dispute, claim or controversy which may
arise involving this Agreement or its subject matter. The parties waive any
defense of lack of personal jurisdiction that any of them may have otherwise had
to an action brought in Colorado. The parties agree that exclusive venue shall
lie in courts of the State of Colorado or the applicable division of the United
States District Court for that county in the State of Colorado. The parties
irrevocably submit and consent to the above jurisdiction and venue and waive any
and all rights to bring or maintain an action in any other jurisdiction or venue
or seek any change of jurisdiction or venue. Executive agrees that service of
process in any proceeding in any such court may be affected by United States
Postal Service, Certified Mail, postage prepaid (return receipt requested), at
the address for Executive as set forth in Section 9.8 of this Agreement.

 

9.16 HEADINGS

 

The descriptive headings of this Agreement are intended for reference only, and
shall not affect the construction or interpretation of this Agreement.

 

9.17 WAIVER OF JURY TRIAL

 

EACH PARTY HEREBY COVENANTS AND AGREES THAT IN ANY LITIGATION, SUIT, ACTION,
COUNTERCLAIM, OR PROCEEDING, WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF
CONCERNS, OR RELATES TO THIS AGREEMENT, ANY AND ALL TRANSACTIONS CONTEMPLATED
HEREUNDER, THE PERFORMANCE HEREOF, OR THE RELATIONSHIP CREATED HEREBY, WHETHER
GROUNDED IN CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A
JUDGE OF A COURT OF COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT THAT PARTY MAY HAVE TO A TRIAL BY JURY. ANY PARTY
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO OF THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL
REPRESENTATIONS TO OR BY THE OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS
PROVISION. EACH PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER
PROVISION.

 



  14

   



 

9.18 CONSTRUCTION

 

The parties have discussed and reviewed the content of this Agreement. Both
parties had the opportunity to consult counsel prior to executing this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by both Employee
and Company, and no presumption or burden of proof shall arise favoring or
disfavoring either by virtue of the authorship of any of the provisions of this
Agreement.

 

9.19 Section 409A

 

To the greatest extent permissible under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury regulations promulgated
thereunder (collectively, “Section 409A”), the payments to Executive under this
Agreement are intended to be exempt from Section 409A, including pursuant to
Treasury Regulation sections 1.409A-1(b)(4) (the “short term deferral”
exemption) or 1.409A-1(b)(9) (the “separation pay” exemption), and shall be
administered accordingly. Notwithstanding anything in this Agreement to the
contrary:

 

(a) If termination of employment or this Agreement gives rise to payment of any
amount pursuant to this Agreement, then such termination of employment or this
Agreement (as applicable) must constitute a “separation from service” (within
the meaning of Section 409A).

 

(b) To the extent any amounts or benefits payable pursuant to this Agreement
constitute “deferred compensation” (within the meaning of Section 409A) and are
not exempt from the applicability of Section 409A, then the following shall be
applicable under this Agreement:

 

(i) If any amount paid pursuant to this Agreement is deferred compensation
within the meaning of Section 409A, payable as a result of a termination of the
Executive’s employment or this Agreement, and as of the date of termination of
employment or this Agreement giving rise to payment of such amount the Executive
is a Specified Employee, amount(s) that would otherwise be payable during the
six-month period immediately following such date of termination shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, on the first business day
after the date that is six months following the Executive’s “separation from
service” (within the meaning of Section 409A) (the “Delayed Payment Date”). As
used in this Agreement, the term “Specified Employee” means a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code. By way of
clarification, “specified employee” means a “key employee” (as defined in
Section 416(i) of the Code, disregarding Section 416(i)(5) of the Code) of
Company. The Executive shall be treated as a key employee if the Executive meets
the requirement of Section 416(i)(1)(A)(i), (ii), or (iii) of the Code at any
time during the twelve (12) month period ending on an “identification date.” For
purposes of any “Specified Employee” determination hereunder, the
“identification date” shall mean the last day of each calendar year.

 

(ii) Neither Company nor the Executive or any other person or entity, acting
alone or jointly, may exercise any discretion, through an amendment of this
Agreement or otherwise, with respect to any payment under this Agreement which
is not exempt from the requirements of Section 409A, regarding acceleration or
other action or omission in respect of any such non-exempt payment, in a manner
which would give rise to taxation under Section 409A.

 



  15

   



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 



 

Greenlight Technologies, Inc., a California corporation

      ______________________________________

 

Print Name: _____________________________

    Its: ___________________________________        

 

______________________________________

 

 

_____________, Individually

 

 

 

 

 

Leafbuyer Technologies, Inc., a Nevada corporation

 

 

 

 

 

______________________________________

 

 

Print Name: _____________________________

 

 

Its: ____________________________________

 

 

 

 

 

_______________________________________

 

 

_____________, Chief Executive Officer

 



 

 



16



 